DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 13, and 19 including “wherein shapes of a set of tile groups including two or more of the plurality of tile groups are constrained to be a rectangle of one shape”.

Applicant contends:
“Hattori also discloses a post-encoding description for forming a rectangular region in a file format with a slice index which is given to each tile (as a tile is contained in multiple slices).” (Remarks of 11/04/2021; page 8)
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
Hattori, ¶ 0126, 0132, 0133 discloses that each tile size may be set in the coding process by setting coding parameters in picture parameter set (PPS).  In the decoding, it is possible to know the size of each tile by analyzing the coding parameters included in the PPS.  Per Applicant’s admission in the response filed 5/03/2021, “…the tile group referring to the PPS implies inherently (by the definition of tile group) that the tile group data is the data unit specified for being encapsulated in a single NAL unit.”.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (US 20170289556 A1) (hereinafter Hendry) in view of Hattori (US 20190364289 A1; priority to CON 16/178,377 filed 11/01/2018) (hereinafter Hattori).
Regarding claim 1, Hendry discloses:
A method of processing video data in a video coding system, comprising: [See Hendry, ¶ 0011 discloses encoding video data.]
receiving input data associated with a current video picture; [See Hendry, ¶ 0011 discloses receiving a current picture of a video data sequence.]
dividing the current video picture into non-overlapping rectangular tiles; [See Hendry, ¶ 0011 discloses partitioning a current picture into a plurality of tiles, wherein each respective file of the plurality of tiles is a respective rectangular region; See Hendry, Fig. 4 illustrates a tile region, wherein each rectangular tile is non-overlapping.]
encoding or decoding video data in the plurality of tile groups within the current video picture. [See Hendry, Fig. 1 illustrates a video encoder correspondingly processing the defined tile regions (tile groups) as above discussed.]
Hendry does not appear to explicitly disclose:
grouping the tiles in the current video picture into a plurality of tile groups, wherein each of the plurality of tile groups includes an integer number of tiles of a picture that are exclusively contained in a single network abstraction layer (NAL) unit having a size that is configured for output and delivery after encoding, and wherein shapes of a set of tile groups including two or more of the plurality of tile groups are constrained to be a rectangle of one shape; and
However, Hattori discloses:
[See Hattori, ¶ 0227-0229, 0256 discloses grouping tiles into sets of tile groups.]wherein each of the plurality of tile groups includes an integer number of tiles of a picture that are exclusively contained in a single network abstraction layer (NAL) unit [See Hattori, ¶ 0227-0229 discloses a parameter “num_tile_rects_in_set”, wherein each tile set is allowed to include a plurality of rectangular tile groups each including a plurality of tiles in a rectangular region.  The parameter is equal to the number of rectangular tile groups included in a tile set minus 1.] having a size that is configured for output and delivery after encoding, and [See Hattori, ¶ 0126, 0132, 0133 discloses that each tile size may be set in the coding process by setting coding parameters in picture parameter set (PPS).  In the decoding, it is possible to know the size of each tile by analyzing the coding parameters included in the PPS.  Per Applicant’s admission in the response filed 5/03/2021, “…the tile group referring to the PPS implies inherently (by the definition of tile group) that the tile group data is the data unit specified for being encapsulated in a single NAL unit.”.] wherein shapes of a set of tile groups including two or more of the plurality of tile groups are constrained to be a rectangle of one shape; and [See Hattori, ¶ 0126 discloses that each slice is internally divided into four tiles each including 1024x512 pixels.  In HEVC, each tile size may be set in the coding process as illustrated in Fig. 2 by setting coding parameters in PPS, for example; See Hattori, ¶ 0133 discloses that a parameter is set such as uniform_spacing_idc=1, then this specifies that the tile division in FIG. 2 is performed such that the picture is equally divided into tiles. In the decoding, it is possible to know the size of each tile by analyzing the coding parameters included in PPS; See Hattori, ¶ 0227-0229 discloses each tile set is allowed to include a plurality of rectangular tile groups each including a plurality of tiles in a rectangular region.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Hendry to add 

Regarding claim 3, Hendry in view of Hattori discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hendry discloses:
wherein each tile contains a predetermined number of Coding Tree Units (CTUs). [See Hendry, ¶ 0046-0047 discloses a video frame or picture divided into a sequence of treeblocks, coding units, and Coding Tree Units (CTU).

Regarding claim 11, Hendry in view of Hattori discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hendry discloses:
 wherein the tile groups in the current video picture are not constrained to have a same size. [See Hendry, ¶ 0091 discloses specifying the size of a tile set according to a width and height specified by syntax elements.  Hence, the tile sets may be of variable size.  See Hendry, ¶ 0165 further discloses a variable TileSetGroupEntry indicating a location and size of a tile set.]

Regarding claim 12, Hendry in view of Hattori discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hendry discloses:
further comprising signaling or parsing two syntax elements for each tile group, one representing a width of the tile group in a number of tiles, and another representing a height of the tile group in a number of tiles. [See Hendry, ¶ 0091 discloses signaling height and width syntax elements representative of the size of a tile set (group); See Hendry, ¶ 0111 discloses further “region_width”, and “region_height” for a TileRegionGroupEntry.]

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “an apparatus” rather than “a method”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Hendry discloses:
An apparatus of processing video data in a video coding system, the apparatus comprising one or more electronic circuits configured for: [See Hendry, ¶ 0036 discloses video encoder/decoder being implemented as any of a variety of suitable circuitry.]

Regarding claim 20, Hendry in view of Hattori discloses all the limitations of claim 1.
Hattori discloses:
wherein the one or more tile groups include a first set of tile groups including two or more tile groups that are different from the plurality of tile groups that are constrained to be the rectangle of the one shape, and at least one of the first set of tile groups that has a shape that is different from the one shape. [See Hattori, Fig. 13 illustrates a first Tile #1 including two or more tile groups that are different in size (2048x256) from a plurality of tile groups in Tile #3 (2048x512).]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 21, Hendry in view of Hattori discloses all the limitations of claim 20.
Hattori discloses:
[See Hattori, ¶ 0227 discloses a parameter “num_tile_rects_in_set_minus1”, which equals the number of rectangular tile groups included in a tile set minus 1.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 2, 4-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Hattori in view of Auyeung et al. (US 20150016504 A1) (hereinafter Auyeung).
Regarding claim 2, Hendry in view of Hattori discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hendry in view of Hattori does not appear to explicitly disclose:
wherein tiles within each tile group are processed in a raster scan order. 
However, Auyeung discloses:
wherein tiles within each tile group are processed in a raster scan order. [See Auyeung, ¶ 0039, 0044 discloses tile raster scan ordering of tiles in a group (tile set).]
One of ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known options of traversing blocks of video.  As such, it would require no more than “ordinary skill and common sense” to recognize the limitation of using a raster scan order as being a simple substitution of one known element for another to obtain predictable results – as a raster scan is understood to be routine and conventional in the art to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, Hendry in view of Hattori discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
further comprising signaling or parsing a first flag indicating whether one or more filtering operations are performed across tile group boundaries, [See Auyeung, ¶ 0048 discloses variable “loop_filter_across_tiles_enabled_flag, as well as corresponding deblocking filter flags and sample adaptive offset filter flags.] and performing the one or more filtering operations across tile group boundaries between the tile groups in the current video picture if the first flag specifies the one or more filtering operations are performed across tile group boundaries or performing the one or more filtering operations only within each tile group if the first flag specifies the one or more filtering operations are not performed across tile group boundaries. [See Auyeung, ¶ 0034, 0048 discloses particularly controlling whether or not loop filtering/resampling filtering is applied across tile boundaries.  This is accomplished by signaling a ‘0’ to disable filtering across tile boundaries, or signaling a ‘1’ to enable filtering across tile boundaries, via the example variables instantiated in paragraph 0048, “loop_filter_across_tiles_enabled_flag”.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 5, Hendry in view of Hattori in view of Auyeung discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
wherein the one or more filtering operations include one or a combination of deblocking filter, sample adaptive offset filter, and adaptive loop filter operations. [See Auyeung, ¶ 0048 discloses deblocking filters, sample adaptive offset filters.  It is noted that each of the above filters are understood to be routine and conventional in the art.]


Regarding claim 6, Hendry in view of Hattori in view of Auyeung discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
wherein the first flag is signaled in or parsed from a sequence level, picture level, or slice level of a video bitstream. [See Auyeung, ¶ 0030, 0048 discloses SEI messages containing flags (e.g. “pps_deblocking_filter_disabled_flag”) sent in a picture parameter set (PPS), or at a “picture level”.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 7, Hendry in view of Hattori in view of Auyeung discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
further comprising signaling or parsing a second flag indicating whether one or more filtering operations are performed across tile boundaries, [See Auyeung, ¶ discloses particularly controlling whether or not loop filtering/resampling filtering is applied across tile boundaries.] and performing the one or more filtering operations across tile boundaries between the tiles in the current video picture if the second flag specifies the one or more filtering operations are performed across tile boundaries or performing the one or more filtering operations only within each tile if the second flag specifies the one or more filtering operations are not performed across tile boundaries. [See Auyeung, ¶ 0034, 0048 discloses particularly controlling whether or not loop filtering/resampling filtering is applied across tile boundaries.  This is accomplished by signaling a ‘0’ to disable filtering across tile boundaries, or signaling a ‘1’ to enable filtering across tile boundaries, via the example variables instantiated in paragraph 0048, “all_tiles_ilc_idc”.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 8, Hendry in view of Hattori in view of Auyeung discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
wherein the first flag is signaled or parsed only if the second flag indicates the one or more filtering operations are performed across tile boundaries. [See Auyeung, ¶ 0048 discloses that when “all_tiles_ilc_idc” is set to 0, inter-layer prediction (and filtering operations included therein) may or may not be constrained for the identified tile sets.  Hence, the second flag determines the constraints, and hence influences the signaling of the first flag conditionally.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.


Regarding claim 9, Hendry in view of Hattori discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
further comprising signaling or parsing a rectangular tile group flag, and [See Auyeung, ¶ 0126 discloses an “area_description” flag that indicates whether the tile set is a rectangular area.]
all the tile groups are either constrained to have rectangular shapes when the rectangular tile group flag is true or all the tile groups are not constrained to have rectangular shapes when the [See Auyeung, ¶ 0137 discloses that tile regions define a rectangular area without holes; See Auyeung, ¶ 0139 discloses that a tile region must be of a rectangular shape.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 10, Hendry in view of Hattori in view of Auyeung discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Hendry discloses:
wherein a size of each tile group is signaled or derived using two syntax elements if the rectangular tile flag is true, and [See Hendry, ¶ 0111 discloses a TileRegionGroupEntry having syntax elements “region_width” and “region_height”, defining a rectangular tile group boundary.]
the two syntax elements of a tile group represent a width and height of the tile group, [See Hendry, ¶ 0111 discloses a TileRegionGroupEntry having syntax elements “region_width” and “region_height”, defining a rectangular tile group boundary.]
Auyeung discloses:
wherein a size of each tile group is signaled or derived using one syntax element if the rectangular tile flag is false, and the syntax element of a tile group represents a number of tiles within the tile group. [See Auyeung, ¶ 0044 discloses a “syntax element” (variable) “il_num_tile_rects_in_set minus1[i]”, which specifies the number of rectangular regions of tiles in an i-th identified tile set.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 13, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise. 
Further, claim 13 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Auyeung discloses:
signaling or parsing a first flag indicating whether one or more filtering operations are performed across tile group boundaries between the tile groups; [See Auyeung, ¶ 0048 discloses variable “loop_filter_across_tiles_enabled_flag, as well as corresponding deblocking filter flags and sample adaptive offset filter flags.]
performing the one or more filtering operations across tile group boundaries between the tile groups in the current video picture if the first flag specifies the one or more filtering operations are performed across tile group boundaries or performing the one or more filtering operations only within each tile group if the first flag specifies the one or more filtering operations are not performed across tile group boundaries; and[See Auyeung, ¶ 0034, 0048 discloses particularly controlling whether or not loop filtering/resampling filtering is applied across tile boundaries.  This is accomplished by signaling a ‘0’ to disable filtering across tile boundaries, or signaling a ‘1’ to enable filtering across tile boundaries, via the example variables instantiated in paragraph 0048, “loop_filter_across_tiles_enabled_flag”.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Regarding claim 14, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 18, Hendry in view of Hattori in view of Auyeung discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Auyeung discloses:
 wherein at least another plurality of the tile groups in the current video picture are raster scan tile groups or rectangular tile groups, [See Auyeung, ¶ 0039 discloses tile groups in tile raster scan order.] and shapes of the rectangular tile groups are constrained to be rectangle or square. [See Auyeung, ¶ 0017, 0044 discloses rectangular regions of tiles.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130101035 A1			Wang et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486